DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s response filed on 02/16/2022 has been entered. Claims 1-4, 6-9 are still pending in this application, with claims 1, 2, 6 and 7 being independent.

Examiner’s Note: Identify the terms "processing server” as AMF1 and AMF2 and "slice selection device" as NSSF and “user data manager” as UDM that follows the Fig. 12 of application. As well as break the preamble of claim 1 and 2 to limitations as claim 6.

Response to Arguments
1.	Regarding claims 1, 2, 6 and 7, the applicant recites that ref ZTE fails to teach the claim limitations “slice selection device queries a user data related to whether or not the terminal is capable of using the selected slice”, because in ZTE the query is sent “to NSSF” (i.e. input of NSSF), not the query sent “from NSSF” (i.e. output of NSSF). In response to applicant’s argument, examiner stated that nowhere in the claim recites that the query is the output of the NSSF. Wherein the claim requires that NSSF queries user data about whether or not the terminal is capable of using the selected slice. That the ref ZTE still teaches the claim limitations. See ZTE teaches-during the UE's registration, the query {the potential set of accepted S-NSSAI(s) from UE--- to determine the 
wherein the NSSF is used to select the NSI for the UE and the UE accesses multiple slices (that share NSSF). Hence the NSSF queries user data about the UE is capable of using/access the slice (page 5-Note and page 2-boxes).

2.	 Again, the applicant recites that examiner cannot interpret “for the potential set of accepted S-NSSAI(s) from the UE” to be same as “whether or not the terminal is capable of using the selected slice.” In response to applicant’s argument, examiner stated that she interprets the S-NSSAI(s) sent to NSSF via AMF to determine availability of NSI in NSSF for UE to access/use. Wherein S-NSSAI(s) is a query for NSI that the UE can access/retrieve the NSI from NSSF, means that the UE is capable of using the slice/NSI. Hence ZTE still teaches the claim limitations.

Conclusion

3.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHEDI S ALEY whose telephone number is (571)270-0439. The examiner can normally be reached Mon, Thus, Fri: 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey M Rutkowski can be reached on 571-270-01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEHEDI S ALEY/Examiner, Art Unit 2415    

/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415